United States Department of Labor
Employees’ Compensation Appeals Board
____________________________________________
M.S., Appellant
and
DEPARTMENT OF ENERGY, SOUTHEASTERN
POWER ADMINISTRATION, Elberton, GA,
Employer
____________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-96
Issued: August 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 13, 2010 appellant filed a timely appeal of an April 16, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the overpayment case.
ISSUES
The issues are: (1) whether appellant received overpayment compensation in the amount
of $5,371.50 for the period March 30, 2008 through August 1, 2009; (2) whether OWCP
properly denied waiver of the recovery; and (3) whether OWCP properly requested recovery
through payment of the entire amount of the overpayment.
On appeal appellant stated that she was submitting additional information which she
inadvertently failed to submit to the hearing representative.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 15, 2006 appellant, then a 52-year-old supply technician, filed a traumatic injury
claim alleging that she injured her head and neck in the performance of duty. She completed a
claim for compensation and indicated that she was enrolled in health benefits code 105. On
September 15, 2006 OWCP accepted appellant’s claim for sprain of the neck. Appellant
returned to light-duty work on February 27, 2007. OWCP accepted that she sustained a
recurrence of disability on February 28, 2007. Appellant returned to work four hours a day on
March 8, 2007. By decision dated February 15, 2008, OWCP terminated her compensation
benefits effective that date finding that she was no longer disabled due to her accepted
employment injury. Appellant requested an oral hearing and, by decision dated April 17, 2008,
the Branch of Hearings and Review reversed OWCP’s February 15, 2008 decision and reinstated
her compensation benefits retroactively to February 15, 2008.
On April 22, 2008 OWCP reinstated appellant’s compensation benefits for period
February 17 through April 12, 2008 and did not provide any deduction for health insurance or
life insurance. It accepted her claim for the additional conditions of chronic pain syndrome and
fibromyalgia on August 1, 2008.
On June 10, 2009 the employing establishment informed OWCP that appellant had
elected health benefits code 105 and that premiums were not deducted from March 12, 2007
through June 6, 2009. On August 4, 2009 OWCP determined that the employing establishment
paid her health insurance premiums through March 29, 2008. It calculated that appellant’s health
insurance benefits from March 30, 2008 through August 1, 2009 resulted in an overpayment of
$5,371.50.
In a letter dated August 10, 2009, OWCP informed appellant of a preliminary
determination that she had received an overpayment of compensation in the amount of $5,371.50
because no health benefit premiums were deducted from her compensation during the period
March 30, 2008 through August 1, 2009. It noted that from March 30 through January 3, 2009
her biweekly health insurance premiums were $145.14 and multiplied this amount by 20 twoweek pay periods to reach $2,902.80 and from January 4 though August 1, 2009 her biweekly
health insurance premium was $164.58 and multiplied this amount by 15 two-week pay periods
to reach $2,468.70 for a total overpayment of $5,371.50. OWCP found that appellant was not at
fault in the creation of the overpayment. It provided her with an overpayment recovery
questionnaire (OPRQ).
Appellant requested a prerecoupment hearing on September 1, 2009 and submitted the
completed OPRQ on August 31, 2009 indicating that her monthly household income was
$3,055.00. She included $1,800.00 from her husband, $1,115.00 from social security and
$469.00 from OWCP benefits which total $3,375.00. Appellant indicated that housing expenses
were $890.70, food was $600.00 and utilities were $600.00 with miscellaneous expenses of
$275.00 and incidentals of $207.05. She listed her monthly debts as an additional $282.25 for
total expenses of $3,055.00. Appellant stated that she had $36.75 in her checking account and no
savings account or other funds and property. She stated that repaying the premiums would create
a serious hardship and make it impossible to survive financially. Appellant noted that she and
her husband planned to separate and possibly divorce.

2

Appellant’s attorney appeared at the prerecoupment hearing on February 22, 2010 and
stated that appellant would submit additional financial information. The hearing representative
requested additional financial information clarifying the household income and members of the
household, noting that appellant indicated that a separation from her husband was contemplated.
She also requested documentation in support of the household expenses claimed. The hearing
representative allowed 30 days for a response.
By decision dated April 16, 2010, the Branch of Hearings and Review found that there
was an overpayment in the amount of $5,371.50 for the period March 30, 2008 through
August 1, 2009 as OWCP did not deduct health insurance premiums. The hearing representative
noted that OWCP found appellant without fault in the creation of the overpayment. Appellant
failed to provide the additional financial information requested by the hearing representative.
The hearing representative found that appellant’s household composition, income, expenses and
assets could not be determined from the evidence in the record. The hearing representative
found that due to the absence of requested financial information the record did not establish that
recovery of the overpayment would defeat the purpose of FECA or be against equity and good
conscience and concluded that the entire amount of the overpayment was due and payable.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA2 provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3 Section 8129(a) of FECA provides, in pertinent part, that when an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.4
The regulations of the Office of Personnel Management (OPM), which administers the
Federal Employees’ Health Benefit program, provide guidelines for registration, enrollment and
continuation of enrollment of federal employees.
In this connection, 5 C.F.R.
§ 890.502(a)(1) provides:
“[A]n employee or annuitant is responsible for payment of the employee or
annuitant share of the cost of enrollment for every pay period during which the
enrollment continues. An employee or annuitant incurs an indebtedness due the
United States in the amount of the proper employee or annuitant withholding
required for each pay period that health benefit withholdings or direct premium
payments are not made but during which the enrollment continues.”5

2

5 U.S.C. §§ 8101-8193.

3

Id. at § 8102(a).

4

Id. at § 8129(a).

5

5 C.F.R. § 890.502(a)(1).

3

In addition, 5 C.F.R. § 890.502(c) provides:
“An agency that withholds less than the proper health benefits contributions from
an individual’s pay, annuity or compensation must submit an amount equal to the
sum of the uncollected contributions and applicable agency contributions required
under section 8906 of Title 5 United States Code, to OPM for deposit in the
Employees Health Benefits Fund.”6
Under applicable OPM regulations, the employee or annuitant is responsible for payment
of the employee’s share of the cost of enrollment.7 An agency that withholds less than the proper
health benefits contribution must submit an amount equal to the sum of the uncollected
deductions.8 The Board has recognized that, when an underwithholding of health insurance
premiums is discovered, the entire amount is deemed an overpayment of compensation because
the Office must pay the full premium to OPM when the error is discovered.9
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $5,371.50 for the period March 30, 2008 through August 1, 2009. The record reveals that,
when the hearing representative reinstated appellant’s compensation benefits following an
improper termination of benefits, OWCP did not begin deducting health benefits. The
employing establishment paid health benefits through March 30, 2008 and no health insurance
premiums were paid from March 30, 2008 through August 1, 2009. Thus, an overpayment was
created by the underdeduction of premiums for the health benefits appellant elected. The Board
finds, therefore, that OWCP properly determined that appellant received a $5,371.50
overpayment for the stated period.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that when an overpayment of compensation occurs
“because of an error of fact of law,” adjustment or recovery shall be made by decreasing later
payment to which the individual is entitled.10 The only exception to this requirement that an
overpayment must be recovered is set forth in section 8129(b):
“Adjustment or recovery by the United States may not be made when incorrect
payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of the Act or would be against
equity and good conscience.”
6

Id. at § 890.502(c).

7

Id. at § 890.502(a)(1).

8

Id.

9

T.S., Docket No. 08-1604 (issued March 13, 2009); 5 C.F.R. § 890.502.

10

5 U.S.C. § 8129(a).

4

Thus, a finding that appellant was without fault is not sufficient, in and of itself, for
OWCP to waive the overpayment. OWCP must exercise its discretion to determine whether
recovery of the overpayment would “defeat the purpose of FECA or would be against equity and
good conscience,” pursuant to the guidelines provided in the implementing federal regulations.
Section 10.436 of the implementing regulations11 provide that recovery of an
overpayment will defeat the purpose of FECA if recovery would cause hardship by depriving a
presently or formerly entitled beneficiary of income and resources needed for ordinary and
necessary living expenses and outlines the specific financial circumstances under which recovery
may be considered to defeat the purpose of FECA.
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.12
Section 10.438(a) provides that the individual who received the overpayment is
responsible for providing information about income, expenses and assets as specified by OWCP,
as this information is needed to determine whether or not recovery of an overpayment would
defeat the purpose of FECA or be against equity and good conscience.13 This information would
also be used to determine the repayment schedule, if necessary. Section 10.438(b) provides that
failure to submit the requested information within 30 days of the request shall result in denial of
waiver.14
ANALYSIS -- ISSUE 2
Appellant submitted a completed overpayment recovery questionnaire with financial
information outlining her income, expenses and assets. However, at the February 22, 2010
hearing, the hearing representative requested additional information related to her monthly
income and expenses. Appellant did not submit the requested information.
As appellant did not submit complete financial information, there was insufficient
evidence before OWCP establishing that recovery of the overpayment would defeat the purpose
of FECA or would be against equity and good conscience.15 As she failed to submit the
requested information, as required by section 10.438 of its regulations, she was not entitled to a

11

20 C.F.R. § 10.436.

12

20 C.F.R. § 10.437.

13

Id. at § 10.438(a).

14

Id. at § 10.438(b).

15

See id. at § 10.438(a) (in requesting waiver, the overpaid individual has the responsibility for providing
financial information).

5

waiver.16 The Board finds that OWCP properly denied waiver of recovery of the $5,371.50
overpayment of compensation.
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of Title 20 of the Code of Federal Regulations provide in pertinent part:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [OWCP] the amount of the overpayment
as soon as the error is discovered or his or her attention is called to the same. If
no refund is made, [OWCP] shall decrease later payments of compensation,
taking into account the probable extent of future payments, the rate of
compensation, the financial circumstances of the individual and any other relevant
factors, so as to minimize any hardship.”17
ANALYSIS -- ISSUE 3
The record reflects that appellant continues to receive wage-loss compensation under
FECA. As noted, appellant failed to timely submit supporting documentation or properly
represent her income on the overpayment questionnaire form. In cases where the appropriate
financial documentation or overpayment questionnaire as required by 20 C.F.R. § 10.441 is not
submitted, OWCP is unable to consider financial circumstances. The Board finds that OWCP
did not abuse its discretion in following its regulations and finding that the overpayment was due
in full.18
On appeal, appellant submitted additional new financial information. As OWCP did not
consider this evidence in reaching a final decision, the Board may not review the evidence for
the first time on appeal.19
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $5,371.50 for the period March 30, 2008 through August 1, 2009 for which she was not at
fault. The Board further finds that appellant failed to submit the necessary financial information
for OWCP to determine waiver and an appropriate repayment schedule. Therefore the Board
finds that OWCP properly determined that appellant should repay the amount in full.

16

Id.

17

20 C.F.R. § 10.441(a); see Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

18

C.H., Docket No. 09-26 (issued November 17, 2009).

19

20 C.F.R. § 501.2(c)(1).

6

ORDER
IT IS HEREBY ORDERED THAT the April 16, 2010 decision of Office of Workers’
Compensation Programs is affirmed.
Issued: August 17, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

